DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/23/2022. The examiner acknowledges the amendments to claims 1, 9, and 23-24. Claims 4 and 10-11 are cancelled. Claims 1-3, 5-9, and 12-24 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8-9, filed 02/23/2022, with respect to the USC 102 rejection of claim 24 and USC 103 rejections of claims 1-3, 5-9, and 12-23 have been fully considered and are persuasive.  The USC 102 rejection of claim 24 and USC 103 rejections of claims 1-3, 5-9, and 12-23 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tram Anh Nguyen on 04/28/2022.

The application has been amended as follows: 

Claim 23 has been cancelled, and claims 16-19 have been amended to depend from claim 1.

Allowable Subject Matter
Claims 1-3, 5-9, 12-22, and 24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 24 are allowable because they comprise allowable subject matter comprising a combination distance and force measurement component includes a single main body coupled to at least one of a pair of handles, the main body including at one portion thereof a series of indicia representing units of distance and, at another portion thereof, a series of indicia representing units of force. The closest prior art of record, US 20040059261 A1 to Grinberg (cited in previous Office Action), teaches a distance (123) and force (81) measuring components attached to a pair of handles (Fig 1). However, Grinberg does not teach the distance and force measurement components are part of a single main body, the main body comprising a series of indicia representing units of force.
Claims 2-3, 5-9, and 12-22 are allowed for depending from the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791